FILED
                           NOT FOR PUBLICATION                                MAR 30 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICHARD P. HANRAHAN,                             No. 10-56449

              Plaintiff - Appellant,             D.C. No. 2:09-cv-03148-JEM

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                 John E. McDermott, Magistrate Judge, Presiding

                          Submitted February 13, 2012**
                              Pasadena, California

Before: PREGERSON, HAWKINS, and BEA, Circuit Judges.

       Appellant Richard P. Hanrahan (“Hanrahan”) challenges the district court’s

judgment affirming Appellee Commissioner of Social Security’s determination



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that Hanrahan was not disabled. We have jurisdiction pursuant to 28 U.S.C. §

1291, and we affirm.

      The Administrative Law Judge (“ALJ”) determined that Hanrahan retained

the residual functional capacity to perform light work existing in the national

economy and was therefore not disabled. The ALJ chose to adopt the treating

physician’s and non-examining physician’s conclusions because they accurately

reflected the medical evidence. The ALJ gave little weight to the examining

physician’s conclusions because he found them unsupported by the diagnostic tests

and the treating and non-examining physicians’ assessments.

      The ALJ’s statements regarding the medical evidence as it related to the

conflicting medical opinions provided a specific and legitimate explanation for

rejecting the examining physician’s opinions. See Lester v. Chater, 81 F.3d 821,

830-31 (9th Cir. 1995); Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995).

Therefore, the ALJ’s denial of benefits is supported by substantial evidence in the

record.

      The ALJ also properly discounted Hanrahan’s credibility. The ALJ may

reject the claimant’s pain testimony by offering “specific findings stating clear and

convincing reasons for doing so.” Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir.

1996). The ALJ specifically found that Hanrahan’s lack of treatment, failure to


                                          2
seek aggressive treatment, and daily activities as reported by Hanrahan’s son, were

all inconsistent with Hanrahan’s subjective complaints. These are specific findings

stating clear and convincing reasons for rejecting Hanrahan’s pain testimony.

      AFFIRMED.




                                         3